Citation Nr: 0113934	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  95-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

The propriety of the initial 40 percent evaluation assigned 
for postoperative residuals of a low back disability.  


REPRESENTATION

Appellant represented by:	Neal A. Connors, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  

This matter arose as a result of an initial rating decision 
dated in December 1992 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, that, inter 
alia, granted service connection for postoperative residuals 
of a lumbar laminectomy for removal of a benign schwannoma 
from the lumbar spine with residual radiculopathy, and 
assigned a 20 percent rating, effective from September 29, 
1992, the day following the veteran's discharge from the 
military.  The veteran disagreed with the rating assigned and 
perfected an appeal to the Board of Veterans' Appeals 
(Board).  

In June 1997, the Board remanded the claim for a higher 
evaluation to the RO for further development.  Following the 
requested development, in July 1998, the RO assigned a 40 
percent evaluation for the service-connected low back 
disability under Diagnostic Code 5293, effective from June 
13, 1997, the date of receipt of what the RO considered to be 
a claim for increase.  The RO also assigned a separate 
noncompensable rating for a residual scar from the low back 
surgery, which was also effective from June 13, 1997.  

In a decision dated in October 1999, the Board 
recharacterized the issue on appeal consistent with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), and determined that 
the criteria for an initial 40 percent evaluation for the low 
back disability and an initial 10 percent evaluation for the 
surgical scar (i.e., from September 29, 1992), were met.  The 
veteran timely appealed the assigned ratings to the United 
States Court of Appeals for Veterans Claims (Court).

In an Order dated in August 2000, the Court granted a joint 
motion of the parties, vacating the Board's decision to the 
extent that the decision denied a rating in excess of 40 
percent for the service-connected low back disability, and 
dismissed the appeal with respect to the remaining issue 
(presumably, the separate compensable rating for the surgical 
scar).  The matter has been returned to the Board for further 
proceedings consistent with the joint motion.  Copies of the 
Order and the joint motion have been placed in the claims 
file.  

In November 2000, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded in a report of 
contact in February 2001 that he had received the Board's 
letter of November 2000 and that he had no further argument 
or evidence to submit.  In April 2001, however, the veteran's 
attorney forwarded to the Board VA medical records dated from 
August 2000 through April 2001, addressed below.


REMAND

The veteran's service-connected low back disability (other 
than his surgical scar) has been evaluated under Diagnostic 
Code 5293 for intervertebral disc syndrome.  Under that 
diagnostic code, a 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation, the maximum rating assignable under 
that code, requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  

In the joint motion granted by the Court, the parties 
asserted that the Board did not adequately discuss the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) in its 
analysis of whether the veteran was entitled to a 60 percent 
rating under Diagnostic Code 5293, citing to VAOPGCPREC 36-
97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997); and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, the joint 
motion noted that VA examinations in March and April 1993, 
April 1994, January 1995, January 1996, and January 1997 had 
indicated that the veteran experiences low back pain, painful 
motion, radiculopathy (sciatic neuropathy) involving his left 
leg and foot, and episodes of muscle spasm.  Given these 
findings, the joint motion stressed the need for the Board to 
further articulate its bases for finding that the veteran did 
not meet the criteria for a 60 percent evaluation because his 
symptomatology was not persistent.  

The Board points out, however, there has been a significant 
change in the law since the joint motion was filed with, and 
granted by, the Court.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which, among other 
things, redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Given the comprehensive nature of the Veterans Claims 
Assistance Act of 2000, and the facts of this case, the Board 
finds that further development is necessary prior to final 
appellate consideration of this matter.  Specifically, the 
veteran should undergo further VA examination to obtain 
findings that would be helpful in evaluating the low back 
disability, to include with respect to the extent of 
functional loss due to pain and other factors with repeated 
use and during flare-ups, and the persistency of the 
veteran's symptoms.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 7 
Vet. App. at 204-7.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent records, to 
specifically include VA records.  The record indicates that 
the veteran was treated at service facilities prior to 
discharge and that, since then, he has been treated or 
examined at the VA Medical Center (VAMC), St. Louis, 
Missouri, as he testified in April 1993.  In response to the 
Board's remand in June 1997, the RO requested that the 
veteran identify all VA or non-VA medical care providers who 
had treated him for his back condition since November 1992.  
In a statement received in March 1997, the veteran again 
reported that he received all of his treatment from the VAMC 
in St. Louis.  (The veteran appears to have received his 
treatment from the John Cochran Division of VAMC, St. Louis.)  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

As indicated in the introduction, above, in April 2001, the 
veteran's attorney forwarded directly to the Board medical 
records from the St. Louis VAMC dated from August 2000 to 
April 2001.  Because a signed waiver of RO consideration did 
not accompany these records, these records must be reviewed 
by the RO, in the first instance.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2000).  On remand, the RO should also 
obtain any additional outstanding records from this facility 
and from any other source(s) or facility(ies) identified by 
the veteran, as well as undertake any other development 
and/or notification action deemed warranted by the Veterans 
Claims Assistance Act.  

After completion of the requested development, and any other 
indicated development, the RO should again consider the claim 
on appeal.  In adjudicating the claim, the RO must 
specifically consider whether a higher evaluation is 
warranted for any stage since the effective date of the grant 
of service connection, consistent with Fenderson.  In so 
doing, the RO must also address the extent of functional loss 
of the low back due to pain and other factors, and the 
persistency of his symptoms, as indicated above.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran was treated, 
specifically including the VAMC in St. 
Louis, Missouri.  In addition, after 
obtaining any necessary authorization 
from the veteran, the RO should also 
obtain all medical reports pertaining to 
the veteran from any other relevant 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran can also submit 
any medical records in his possession, 
and the RO should afford him the 
opportunity to do so before arranging for 
him to undergo medical examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected low back disability.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by each 
examining physician.  All indicated tests 
and studies should be performed (to 
include range of motion studies, 
expressed in degrees, with "standard" 
ranges provided for comparison purposes) 
and all manifestations of current 
disability should be described in detail.  

The neurologist should identify all 
neurological symptoms found to be 
present, specifically commenting upon 
whether there is sciatic neuropathy, 
characteristic pain, muscle spasm, and/or 
absent ankle jerk.  He/she should also 
comment upon the frequency and severity 
of all neurological symptoms associated 
with the service-connected low back 
disability since the veteran's separation 
from service in September 1992.  

The orthopedist should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back disability.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

Each examiner should also provide an 
assessment of the limitation of activity 
imposed by the disabling condition, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of disability upon his ordinary 
activity.  In providing such assessment, 
each physician should specifically note 
whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  Each physician's examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claim of entitlement to a rating in 
excess of 40 percent for low back 
disability since September 29, 1992, in 
light of all pertinent evidence (to 
include all that associated with the 
record since the last supplemental 
statement of the case) and legal 
authority.  In its decision, the RO must 
specifically address the extent of 
functional loss due to pain and other 
factors, to include with use and during 
flare-ups, as well as the persistency of 
the veteran's symptoms.  The 
appropriateness of staged rating, 
consistent with the authority cited to 
above, should also be addressed.  The RO 
must provide full reasons and bases for 
its determinations, citing to all matters 
and concerns raised in this REMAND.  

6.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his attorney-representative 
should be afforded the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
comply with an order of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



